
	
		I
		111th CONGRESS
		1st Session
		H. R. 3351
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2009
			Ms. Kilroy introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to provide
		  shareholders with a non-binding vote on executive
		  compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Proxy Voting Transparency Act of
			 2009.
		2.Shareholder vote
			 on executive compensation disclosuresSection 14 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78n) is amended by adding at the end the following new
			 subsection:
			
				(i)Annual
				shareholder approval of executive compensation
					(1)Annual
				voteAny proxy or consent or
				authorization for an annual meeting of the shareholders (or a special meeting
				in lieu of the annual meeting) occurring on or after the date that is 6 months
				after the date on which final rules are issued under paragraph (4), shall
				provide for a separate shareholder vote to approve the compensation of
				executives as disclosed pursuant to the Commission’s compensation disclosure
				rules (which disclosure shall include the compensation committee report, the
				compensation discussion and analysis, the compensation tables, and any related
				materials). The shareholder vote shall not be binding on the corporation or the
				board of directors and shall not be construed as overruling a decision by such
				board, nor to create or imply any additional fiduciary duty by such board, nor
				shall such vote be construed to restrict or limit the ability of shareholders
				to make proposals for inclusion in such proxy materials related to executive
				compensation.
					(2)Shareholder
				approval of golden parachute compensation
						(A)DisclosureIn any proxy or consent solicitation
				material for an annual meeting of the shareholders (or a special meeting in
				lieu of the annual meeting) occurring on or after the date that is 6 months
				after the date on which final rules are issued under paragraph (4), that
				concerns an acquisition, merger, consolidation, or proposed sale or other
				disposition of all or substantially all the assets of an issuer, the person
				making such solicitation shall disclose in the proxy or consent solicitation
				material, in a clear and simple tabular form in accordance with regulations to
				be promulgated by the Commission, any agreements or understandings that such
				person has with any principal executive officers of such issuer (or of the
				acquiring issuer, if such issuer is not the acquiring issuer) concerning any
				type of compensation (whether present, deferred, or contingent) that is based
				on or otherwise relates to the acquisition, merger, consolidation, sale, or
				other disposition of all or substantially all of the assets of the issuer that
				have not been subject to a shareholder vote under paragraph (1), and the
				aggregate total of all such compensation that may (and the conditions upon
				which it may) be paid or become payable to or on behalf of such executive
				officer.
						(B)Shareholder
				approvalAny proxy or consent
				or authorization relating to the proxy or consent solicitation material
				containing the disclosure required by subparagraph (A) shall provide for a
				separate shareholder vote to approve such agreements or understandings and
				compensation as disclosed. A vote by the shareholders shall not be binding on
				the corporation or the board of directors of the issuer or the person making
				the solicitation and shall not be construed as overruling a decision by such
				board, nor to create or imply any additional fiduciary duty by such board, nor
				shall such vote be construed to restrict or limit the ability of shareholders
				to make proposals for inclusion in such proxy materials related to executive
				compensation.
						(3)Disclosure of
				votesEvery institutional
				investment manager subject to section 13(f) shall report at least annually how
				it voted on any shareholder vote unless such vote is otherwise required to be
				reported publicly by rule or regulation of the Commission.
					(4)RulemakingNot later than 6 months after the date of
				enactment of the Investor Voting Fairness Act of 2009, the Commission shall
				issue rules and regulations to implement this
				subsection.
					.
		
